Case 20-41308       Doc 325     Filed 04/14/20 Entered 04/14/20 19:47:45          Main Document
                                           Pg 1 of 31

                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
    FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.



                                   AFFIDAVIT OF SERVICE

        I, Alex Orchowski, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 9, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served via overnight mail or next day business service on the
 banks, brokers, dealers agents, nominees or their agents (collectively, the “Nominees”) identified
 on the service list attached hereto as Exhibit A. The Nominees were provided with instructions
 and sufficient quantities to distribute the following document to the beneficial holders of the
 Debtors’ public securities:

    •     the Amended Order and Notice of Chapter 11 Bankruptcy Case, a copy of which is attached
          hereto as Exhibit B (the “Notice of Commencement”)

        In addition to the hard copy service detailed above, on April 9, 2020, at my direction and
 under my supervision, employees of Prime Clerk caused the Notice of Commencement to be
 served via Email on the service list attached hereto as Exhibit C.

         On April 10, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the Notice of Commencement as well as the following document to be served via overnight
 mail or next day business service on the banks, brokers, dealers agents, nominees or their agents
 (collectively, the “Nominees”) identified on the service list attached hereto as Exhibit D. The
 Nominees were provided with instructions and sufficient quantities to distribute the following
 document to the beneficial holders of the Debtors’ public securities:

    •     the Notice of Hearing to Consider Approval of Disclosure Statement for Plan of
          Reorganization, a copy of which is attached hereto as Exhibit E (the “Disclosure
          Statement Hearing Notice”)

        In addition to the hard copy service detailed above, on April 10, 2020, at my direction and
 under my supervision, employees of Prime Clerk caused the Notice of Commencement and
 Disclosure Statement Hearing Notice to be served via Email on the service list attached hereto as
 Exhibit F.
Case 20-41308     Doc 325     Filed 04/14/20 Entered 04/14/20 19:47:45          Main Document
                                         Pg 2 of 31

          On April 13, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the Notice of Commencement and Disclosure Statement Hearing Notice to be served via
 first class mail on the parties identified on the service list attached hereto as Exhibit G.




 Dated: April 14, 2020



 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 14, 2020, by Alex Orchowski proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ MARK M BROWN
 Notary Public, State of New York No.
 02BR6305738
 Qualified in New York County
 My Commission Expires June 09, 2022




                                                2                      SRF 41302,41305,41370
Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45   Main Document
                                     Pg 3 of 31


                                    Exhibit A
                                              Case 20-41308     Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45          Main Document
                                                                                      Pg 4 of 31

                                                                                       Exhibit A
                                                                                  Nominees Service List
                                                                  Served via Overnight Mail or Next Day Business Service

                     Name                           Address 1                      Address 2                 Address 3             City       State     Postal Code   Country
BROADRIDGE                             JOBS N45162 N45163 N45164            51 MERCEDES WAY                                   EDGEWOOD       NY       11717           US
MEDIANT COMMUNICATIONS                 ATTN STEPHANIE FITZHENRYPROXY CTR    100 DEMAREST DRIVE                                WAYNE          NJ       07470-0000      US
DEPOSITORY TRUST CO                    ATTN ED HAIDUK                       55 WATER STREET           25TH FLOOR              NEW YORK       NY       10041           US
DEPOSITORY TRUST CO                    ATTN HORACE DALEY                    55 WATER STREET           25TH FLOOR              NEW YORK       NY       10041           US
American Stock Transfer Trust Co       6201 15th Avenue                                                                       Brooklyn       NY       11219           US
BNY MELLON NEW ENGLAND 0954            ATTN BETH STIFFLER OR PROXY MGR      525 WILLIAM PENN PLACE    SUITE 300               PITTSBURGH     PA       15259           US
JPMORGAN CHASE BANK NA 0902            ATTN JACOB BACK OR PROXY MGR         14201 DALLAS PARKWAY      12TH FLOOR              DALLAS         TX       75254           US
NORTHERN TRUST COMPANY THE 2669        ATTN ROBERT VALENTIN OR PROXY MGR    801 S CANAL STREET        REORG DEPT FLOOR C1N    CHICAGO        IL       60607           US
STATE STREET 0997                      ATTN MIKE FEELEY OR PROXY MGR        CORP ACTIONS JAB5E        1776 HERITAGE DRIVE     NORTH QUINCY   MA       02171-0000      US
THE BANK OF NEW YORK MELLON 0901       ATTN BRIAN MARNELL OR PROXY MGR      525 WILLIAM PENN PLACE    ROOM 0300               PITTSBURGH     PA       15259           US




In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                                   Page 1 of 1
Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45   Main Document
                                     Pg 5 of 31


                                    Exhibit B
      Case 20-41308              Doc 325          Filed 04/14/20 Entered 04/14/20 19:47:45                       Main Document
          SRF 41302
                                                             Pg 6 of 31
                                                                                                                  Case Number 20−41308
 Information to identify the case:                                                     NOTE: The case referenced on this page is the
 Debtor                                                                                lead case of jointly administered cases. A list of
                   Foresight Energy LP                                                 associated cases and case numbers is attached.
                   Name                          EIN 80−0778894

 United States Bankruptcy Court Eastern District of Missouri
                                                                                       Date chapter 11 filed March 10, 2020
 Case number: 20−41308


Official Form 309F1 (For Corporations or Partnerships)
Amended Order and Notice of Chapter 11 Bankruptcy Case                                                                             02/20
For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities (see Bankruptcy Code §362 for prohibited
collection actions). This means that creditors generally may not take action to collect debts from the debtor, from the debtor's
property, or from certain codebtors. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess
property, or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, telephone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain
circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the Court to extend or impose a
stay.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted
from discharge may be required to file a complaint in the Bankruptcy Clerk's Office within the deadline specified in this notice.
(See section number 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the Bankruptcy Clerk's Office cannot give legal advice.

Do not file this notice with any Proof of Claim or other filing in the case.
1.Debtor's full name                Foresight Energy LP
2.All other names used in the
  last 8 years
3.Address                           Metropolitan Square Building
                                    211 North Broadway
                                    Suite 2600
                                    St. Louis, MO 63102
4. Debtor's attorney Name and Richard W. Engel Jr.                                    Contact phone: (314) 621−5070
   address                          Armstrong Teasdale LLP
                                    7700 Forsyth Blvd.                                Email: rengel@armstrongteasdale.com
                                    Suite 1800
                                    St. Louis, MO 63105
5.Bankruptcy Clerk's Office         111 South Tenth Street
  Documents in this case may be Fourth Floor
  filed at this address. You may St. Louis, MO 63102
  inspect all records filed in this Telephone number: (314) 244−4500
  case at this office or online at McVCIS: 1−866−222−8029, #87
   www.pacer.gov.
                                    Electronic Case Information/PACER: https://ecf.moeb.uscourts.gov

                                         Office Hours: Monday − Friday 8:30 a.m. − 4:30 p.m.
 6. Meeting of creditors                  May 20, 2020 at 1:00 PM                                 Location:
     The debtor's representative                                                               Call 1-866-705-0185. Once prompted,
    must attend the meeting to be         The meeting may be continued or adjourned enter 7914594. For more details see,
    questioned under oath.                to a later date. If so, the date will be on the
    Creditors may attend, but are         Court docket.                                   www.moeb.uscourts.gov/341meetings
    not required to do so.
                                                                                                  For more information, see page 2 >

Official Form 309F1 (For Corporations or Partnerships)              Notice of Chapter 11 Bankruptcy Case                             page 1
      Case 20-41308              Doc 325          Filed 04/14/20 Entered 04/14/20 19:47:45                      Main Document
          SRF 41305
                                                             Pg 7 of 31
Debtor Foresight Energy LP                                                                                          Case number 20−41308
7.Proof of Claim deadline                Deadline for filing Proof of                Not yet set. If a deadline is set, the court will send
                                         Claim:                                      you another notice.
                                         For a governmental unit: September 8, 2020
                                         A Proof of Claim is a signed statement describing a creditor's claim. A Proof of Claim form
                                         is not included with this notice. You can obtain one at any Bankruptcy Clerk's Office, or by
                                         visiting www.uscourts.gov.
                                          Your Claim will be allowed in the amount scheduled unless:
                                         • your claim is designated as disputed, contingent, or unliquidated;
  Attention:                             • you file a Proof of Claim in a different amount; or
  All Proofs of Claims                   • you receive another notice.
  should be filed with the               If your claim is not scheduled or if your claim is designated as disputed, contingent, or
  Claims Agent for this                  unliquidated, you must file a Proof of Claim or you might not be paid on your claim and you
  case or with the Court.                might be unable to vote on a plan. You may file a Proof of Claim even if your claim is
                                         scheduled.
                                         You may review the schedules at the Bankruptcy Clerk's Office or online at www.pacer.gov.
                                         Secured creditors retain rights in their collateral regardless of whether they file a Proof of
                                         Claim. Filing a Proof of Claim submits a creditor to the jurisdiction of the Bankruptcy Court,
                                         with consequences a lawyer can explain. For Example, a secured creditor who files a Proof
                                         of Claim may surrender important nonmonetary rights, including the right to a jury trial.
                                         Proofs of Claims can be filed via the Court's Electronic Proof of Claim system (ePOC)
                                         found on the Court's web site at www.moeb.uscourts.gov/epoc-electronic-proof-
                                         claim-filing. Do not include this notice with any filing you make with the Court.
                                         Foresight Energy LP, Claims Processing Center, c/o Prime Clerk, LLC
  Claims Agent Information:              850 3rd Avenue, Suite 412 Brooklyn, NY 11232 Hotline: 877-720-6580

8.Exception to discharge                 Deadline for filing the complaint:               July 20, 2020
  deadline                               If § 523(c) applies to your claim and you        The deadline to file such complaints for any
  The Bankruptcy Clerk's Office          seek to have it excepted from discharge,         creditor added to this case after the date of the
  must receive a complaint and           you must start a judicial proceeding by          initial Notice and Order of Commencement
  any required filing fee by the         filing a complaint by the deadline stated        shall be the later of the original deadline or 60
  following deadline.                    below.                                           days after the date on the certificate of service
                                                                                          of the notice given pursuant to L.R. 1009.
9.Creditors with a foreign               If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking
  address                                the Court to extend the deadlines in this notice. Consult an attorney familiar with United
                                         States Bankruptcy Law if you have any questions about your rights in this case.
10.Filing a Chapter 11                   Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not
   bankruptcy case                       effective unless the Court confirms it. You may receive a copy of the plan and a disclosure
                                         statement telling you about the plan, and you may have the opportunity to vote on the plan.
                                         You will receive notice of the date of the confirmation hearing, and you may object to
                                         confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
                                         debtor will remain in possession of the property and may continue to operate its business.
11.Discharge of debts                    Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all
                                         or part of your debt. See 11 U.S.C. § 1141(d). However, unless the Court orders otherwise,
                                         the debts will not be discharged until all payments under the plan are made. A discharge
                                         means that creditors may never try to collect the debt from the debtor except as provided in
                                         the plan. If you want to have a particular debt owed to you excepted from the discharge
                                         under 11 U.S.C. § 1141(d)(6)(A), you must file a complaint and pay the filing fee by the
                                         deadline.
                                                                                            So Ordered:



                                                                                            United States Bankruptcy Court Judge
                                                                                            Date: April 8, 2020

Any paper that you file in this bankruptcy case should be filed at the Bankruptcy Clerk's Office at the address listed in section
number 6 of this Order and Notice. Registered electronic users should file through our Case Management/Electronic Case Files
(CM/ECF) system at https://ecf.moeb.uscourts.gov. This Court requires all attorneys to file electronically through CM/ECF.
You may inspect all papers filed, including the list of the debtor's property and debts and the list of the property claimed as
exempt, at the Bankruptcy Clerk's Office or via the Internet if you have a PACER subscription. You may register for PACER at
www.pacer.gov. Case status information is available 24 hours a day by contacting McVCIS (Multi−Court Voice Case
Information System) or via the Internet using PACER. Information about the meeting of creditors, certain forms, and other
matters can be obtained from the Court's website: http://www.moeb.uscourts.gov.

Official Form 309F1 (For Corporations or Partnerships)             Notice of Chapter 11 Bankruptcy Case                             page 2
Case 20-41308              Doc 325           Filed 04/14/20 Entered 04/14/20 19:47:45                      Main Document
 SRF 41305
                                                        Pg 8 of 31


                              IN THE UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

 In Re:                                                            )
                                                                   )
 Foresight Energy LP                                               )                    Case No. 20-41308-659
 Foresight Energy GP LLC                                           )
 Sitran, LLC                                                       )
 Seneca Rebuild LLC                                                )                    Chapter 11
 Foresight Energy LLC                                              )                    Jointly Administered
 Oeneus LLC                                                        )
 Adena Resources, LLC                                              )
 Logan Mining LLC                                                  )
 Foresight Energy Employee Services Corporation                    )
 Tanner Energy LLC                                                 )
 Hillsboro Transport LLC                                           )
 Foresight Energy Services LLC                                     )
 MaRyan Mining LLC                                                 )
 Foresight Receivables LLC                                         )
 American Century Transport LLC                                    )
 Foresight Coal Sales LLC                                          )
 LD Labor Company LLC                                              )
 Viking Mining LLC                                                 )
 Akin Energy LLC                                                   )
 Williamson Energy, LLC                                            )
 Hillsboro Energy LLC                                              )
 Coal Field Repair Services LLC                                    )
 American Century Mineral LLC                                      )
 Macoupin Energy LLC                                               )
 Patton Mining LLC                                                 )
 Foresight Energy Finance Corporation                              )
 Coal Field Construction Company LLC                               )
 M-Class Mining, LLC                                               )
 Sugar Camp Energy, LLC                                            )
 Foresight Energy Labor, LLC                                       )
 Mach Mining, LLC                                                  )
                              Debtors.                             )



 Notice: When filing a Proof of Claim you must identify the debtor against whom your
 claim is asserted.




 Official Form 309F1 (For Corporations or Partnerships)   Attachment to Notice of Chapter 11 Bankruptcy Case    Page 3
Case 20-41308              Doc 325           Filed 04/14/20 Entered 04/14/20 19:47:45                      Main Document
 SRF 41305
                                                        Pg 9 of 31


                             Case Name                                      Case Number                Tax ID/EIN
            Foresight Energy LP                                               20-41308                  XX-XXXXXXX
            Foresight Energy GP LLC                                           20-41309                  XX-XXXXXXX
            Sitran, LLC                                                       20-41310                  XX-XXXXXXX
            Seneca Rebuild LLC                                                20-41311                  XX-XXXXXXX
            Foresight Energy LLC                                              20-41312                  XX-XXXXXXX
            Oeneus LLC                                                        20-41313                  XX-XXXXXXX
            Adena Resources, LLC                                              20-41314                  XX-XXXXXXX
            Logan Mining LLC                                                  20-41315                  XX-XXXXXXX
            Foresight Energy Employee Services                                20-41316                  XX-XXXXXXX
            Corporation
            Tanner Energy LLC                                                  20-41317                   XX-XXXXXXX
            Hillsboro Transport LLC                                            20-41318                   XX-XXXXXXX
            Foresight Energy Services LLC                                      20-41319                   XX-XXXXXXX
            MaRyan Mining LLC                                                  20-41320                   XX-XXXXXXX
            Foresight Receivables LLC                                          20-41321                   XX-XXXXXXX
            American Century Transport LLC                                     20-41322                   XX-XXXXXXX
            Foresight Coal Sales LLC                                           20-41323                   XX-XXXXXXX
            LD Labor Company LLC                                               20-41324                   XX-XXXXXXX
            Viking Mining LLC                                                  20-41325                   XX-XXXXXXX
            Akin Energy LLC                                                    20-41326                   XX-XXXXXXX
            Williamson Energy, LLC                                             20-41327                   XX-XXXXXXX
            Hillsboro Energy LLC                                               20-41328                   XX-XXXXXXX
            Coal Field Repair Services LLC                                     20-41329                   XX-XXXXXXX
            * American Century Mineral LLC                                     20-41330                   XX-XXXXXXX
            Macoupin Energy LLC                                                20-41331                   XX-XXXXXXX
            Patton Mining LLC                                                  20-41332                   XX-XXXXXXX
            Foresight Energy Finance Corporation                               20-41333                   XX-XXXXXXX
            Coal Field Construction Company LLC                                20-41334                   XX-XXXXXXX
            M-Class Mining, LLC                                                20-41335                   XX-XXXXXXX
            Sugar Camp Energy, LLC                                             20-41336                   XX-XXXXXXX
            Foresight Energy Labor LLC                                         20-41337                   XX-XXXXXXX
            Mach Mining, LLC                                                   20-41338                   XX-XXXXXXX

 * Pursuant to 26 C.F.R. § 301.7701-2, for U.S. federal tax purposes, American Century Mineral
 LLC is disregarded as separate from its ultimate owner, Foresight Energy LP (Case No. 20-
 41308). American Century Mineral LLC’s tax identification number is the employer
 identification number of such owner: XX-XXXXXXX.


 Official Form 309F1 (For Corporations or Partnerships)   Attachment to Notice of Chapter 11 Bankruptcy Case    Page 4
Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45   Main Document
                                     Pg 10 of 31


                                    Exhibit C
                            Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45    Main Document
                                                                  Exhibit
                                                                 Pg       C
                                                                    11 of 31
                                                            Depository Service List
                                                              Served via Email

                             Name                                                             Email
 Broadridge                                       BBTRProxyOps@broadridge.com
                                                  nathalie.chataigner@clearstream.com; cherifa.maameri@clearstream.com;
                                                  CA_Luxembourg@clearstream.com; david.mccauley@clearstream.com;
 Clearstream                                      ca_mandatory.events@clearstream.com; hulya.din@clearstream.com
                                                  MandatoryReorgAnnouncements@dtcc.com; voluntaryreorgannouncements@dtcc.com;
 DTC                                              LegalAndTaxNotices@dtcc.com; rgiordano@dtcc.com;
 Euro Clear                                       JPMorganInformation.Services@jpmorgan.com'; eb.ca@euroclear.com
                                                  corporateactions@mediantonline.com; mhamdan@mediantonline.com;
 Mediant                                          mgiffin@mediantonline.com
 SIS                                              ca.notices@six-securities-services.com




In re: Foresight Energy LP, et al.
Case No. 20-41308-659                                            Page 1 of 1
Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45   Main Document
                                     Pg 12 of 31


                                    Exhibit D
                                              Case 20-41308       Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45           Main Document
                                                                                        Pg 13 of 31

                                                                                         Exhibit D
                                                                                    Nominees Service List
                                                                    Served via Overnight Mail or Next Day Business Service

                       Name                           Address 1                        Address 2                 Address 3               City          State     Postal Code   Country
BROADRIDGE                             JOBS: N45162 N45163 N45164              51 MERCEDES WAY                                     EDGEWOOD       NY           11717           US
MEDIANT COMMUNICATIONS                 ATTN STEPHANIE FITZHENRY PROXY CNTR     100 DEMAREST DRIVE                                  WAYNE          NJ           07470-0000      US
DEPOSITORY TRUST CO.                   ATTN: ED HAIDUK                         55 WATER STREET            25TH FLOOR               NEW YORK       NY           10041           US
DEPOSITORY TRUST CO.                   ATTN: HORACE DALEY                      55 WATER STREET            25TH FLOOR               NEW YORK       NY           10041           US

AMERICAN ENTERPRISE 0216 0756 2146     ATTN ERIN M STIELER PROXY MANAGER       682 AMP FINANCIAL CENTER                            MINNEAPOLIS    MN           55474           US
                                                                               2178 AMERIPRISE
AMERICAN ENTERPRISE 0216 0756 2146     ATTN PROXY Manager                      FINANCIAL CENTER         ROUTING S6 2178            MINNEAPOLIS    MN           55474           US

AMERICAN ENTERPRISE 0216 0756 2146     ATTN GREG WRAALSTAD PROXY MANAGER       901 3RD AVE SOUTH                                   MINNEAPOLIS    MN           55474           US
American Stock Transfer Trust Co       6201 15th Avenue                                                                            Brooklyn       NY           11219           US
APEX CLEARING CORPORATION 0158         ATTN BRIAN DARBY OR PROXY MANAGER       350 M ST PAUL SUITE 1300                            DALLAS         TX           75201           US
                                       ATTN SHERRY MUSMAR OR PROXY
APEX CLEARING CORPORATION 0158         MANAGER                                 350 N ST PAUL STREET       SUITE 1300               DALLAS         TX           75201           US
BAIRD CO INCORPORATED 0547             ATTN JAN SUDFELD OR PROXY MANAGER       777 E WISCONSIN AVENUE     19TH FLOOR               MILWAUKEE      WI           53202           US
BAIRD CO INCORPORATED 0547             ATTN JANE ERBE OR PROXY Manager         777 E WISCONSIN AVENUE                              MILWAUKEE      WI           53202           US
BANC OF AMERICA SECURITIES LLC 0773    ATTN EARL WEEKS OR PROXY MGR            4804 DEAR LAKE DR E                                 JACKSONVILLE   FL           32246           US
                                                                               100 W 33RD STREET 3RD
BANC OF AMERICA SECURITIES LLC 0773    ATTN JOHN DOLAN OR PROXY MGR            FLOOR                                               NEW YORK       NY           10001           US

BANK OF AMERICA NA GWI M 0955          ATTN SHARON BROWN OR PROXY Manager 1201 MAIN STREET                9TH FLOOR                DALLAS         TX           75202           US
BB T SECURITIES 0702                   ATTN Proxy Dept                    8006 Discovery Drive            Suite 200                Richmond       VA           23229           US
BBS SECURITIES INC CDS 5085            ATTN DEBAH CARLYLE PROXY MANAGER   4100 YONGE ST                   SUITE 506                TORONTO        ON           M2P 2B5         CA

BMO NESBITT BURNS INC CDS 5043         ATTN PHUTHN PENIKETT DINA FRNANDS       BMO FINANCIAL GROUP        250 YONGE ST 8TH FLOOR TORONTO          ON           M5B 2M8         CA
                                                                               525 WASHINGTON BLVD
BNP PARIBAS NY BRANCH 1569 2787        ATTN DEAN GALLI OR PROXY Manager        9TH FLOOR                                           JERSEY CITY    NJ           07310-0000      US
BNY MELLON NEW ENGLAND 0954            ATTN EVENT CREATION DEPARTMENT          500 GRANT STREET      ROOM 151 2700                 PITTSBURGH     PA           15258           US
                                                                                                     525 WILLIAM PENN PL STE
BNY WEALTH 8275                        ATTN BETH COYLE OR PROXY Manager        TWO BNY MELLON CENTER 1215                    PITTSBURGH           PA           15259           US
BRCLAY CAP 229 7256 7254 8455 7263     ATTN Anthony Sciaraffo or Proxy MGR     745 SEVENTH AVENUE    16TH FLOOR              NEW YORK             NY           10019           US
                                       ATTN ANTHONY BONACETO PROXY
BROWN BROTHERS HARRIMAN CO 0010        MANAGER                           50 POST OFFICE SQUARE                                     BOSTON         MA           02110-0000      US
                                                                         HARBORSIDE FINANCIAL
BROWN BROTHERS HARRIMAN CO 0010        ATTN PAUL NONNON OR PROXY MANAGER CENTER                           185 HUDSON STREET        JERSEY CITY    NJ           07311-0000      US

CHARLES SCHWAB CO INC 0164             ATTN CHRISTINA YOUNG PROXY MANAGER 2423 E LINCOLN DRIVE                                     PHOENIX        AZ           85016-1215      US
CHARLES SCHWAB CO INC 0164             ATTN JANA TONGSON OR PROXY Manager 2423 EAST LINCOLN DRIVE         PHXPEAK 01 1B571A        PHOENIX        AZ           85016           US
CIBC WORLD MARKETS INC CDS 5030        ATTN NICASTRO JERRY PROXY Manager  161 BAY ST 10TH FL                                       TORONTO        ON           M5J 258         CA

CIBC WORLD MARKETS INC CDS 5030        ATTN HENRY H LIANG OR PROXY MANAGER 22 FRONT ST W                  7TH FLOOR                TORONTO        ON           M5J 2W5         CA

CITIBANK NA 0908                       ATTN PAUL WATTERS OR PROXY MANAGER 3801 CITIBANK CENTER            B 3RD FLOOR ZONE 12      TAMPA          FL           33610           US
                                                                          3800 CITIBANK CENTER B3
CITIBANK NA 0908                       ATTN CAROLYN TREBUS PROXY Manager  12                                                       TAMPA          FL           33610           US
                                                                          388 GREENWICH STREET
CITIGRUP GLBAL MARKET INC 0418 0505    ATTN SHERRYL NASH COOK             11TH FLOOR                                               NEW YORK       NY           10013           US



In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                                    Page 1 of 5
                                              Case 20-41308      Doc 325     Filed 04/14/20 Entered 04/14/20 19:47:45       Main Document
                                                                                        Pg 14 of 31

                                                                                       Exhibit D
                                                                                  Nominees Service List
                                                                  Served via Overnight Mail or Next Day Business Service

                       Name                          Address 1                       Address 2                  Address 3            City          State      Postal Code   Country
                                                                              388 GREENWHICH STREET
CITIGRUP GLBAL MARKET INC 0418 0505    ATTN ROSE MARIE YODICE OR PROXY MGR    11TH FLOOR                                       NEW YORK       NY           10013            US
COR LLC 0052                           ATTN CORPORATE ACTION                  1299 FARNAM STREET         SUITE 800             OMAHA          NE           68102            US
COR LLC 0052                           ATTN LUKE HOLLAND                      1299 FARNAM STREET         SUITE 800             OMAHA          NE           68102            US
COR LLC 0052                           ATTN ANH MECHALS                       1299 FARNAM STREET         SUITE 800             OMAHA          NE           68102            US
COR LLC 0052                           ISSUER SERVICES                        1299 FARNAM STREET         SUITE 800             OMAHA          NC           68102            US
COR LLC 0052                           ATTN AMBRA MOORE OR PROXY MGR          1299 FARNAM STREET         SUITE 800             OMAHA          NE           68102            US

CREDENTIAL SECURITIES INC CDS 5083     ATTN PROXY DEPARTMENT                  700 1111 WEST GEORGIA ST                    VANCOUVER           BC           V6E 4T6          CA
                                                                                                                          RESEARCH
CREDIT SUISSE SECURITIES 0355          ATTN ANTHONY MILO OR PROXY MANAGER 7033 LOUIS STEVENS DRIVE GLOBAL PROXY SERVICES TRIANGLE PARK        NC           27560            US
CREST INTL NOMINEES LIMITED 2012       ATTN JASON MURKIN OR PROXY Manager 33 CANNON STREET                                LONDON              UK           EC4M 5SB         UK
CREST INTL NOMINEES LIMITED 2012       ATTN NATHAN ASHWTH PROXY Manager   33 CANNON STREET                                LONDON              UK           EC4M 5SB         UK
Desjardins Securities inc 5028         ATTN PROXY MANAGER                 1 COMPLEXE Desjardins     CP 1200               MONTREAL            QC           H5B 1C3          CA
                                                                          VALEURS MOBILIARES        2 COMPLEXE DESJARDINS NIVEAU 62, E1-
DESJARDINS SECURITIES INC 5028         ATTN KARLA DIAZ OR PROXY MANAGER   DESJARDINS                TOUR EST              22                  QC           H5B 1J2          CA
                                                                          1253 MCGILL COLLEGE
DESJARDINS SECURITIES INC 5028         ATTN PROXY MANAGER                 AVEENUE                   10TH FLOOR            MONTREAL            QC           H3B 2Y5          CA
                                                                                                    PO BOX 263 COMMERCE
DEUTSCHE BANK SECURITIES INC 0573      ATTN MICHAEL GARDINER              199 BAY STREET SUITE 4700 COURT                 TORONTO             ON           M5L 1E9          CA

DEUTSCHE BANK SECURITIES INC 0573      ATTN ERIC HERBST                       5021 GATE PARKWAY SUITE                          JACKSONVILLE   FL           32256            US
                                                                              5022 GATE PARKWAY SUITE
DEUTSCHE BANK SECURITIES INC 0573      ATTN SARA BATTEN                       100                                              JACKSONVILLE   FL           32256            US
                                                                              5022 GATE PARKWAY SUITE
DEUTSCHE BANK SECURITIES INC 0573      ATTN ASHLEY RICHEY OR PROXY MGR        100                                              JACKSONVILLE   FL           32256            US

E TRANSACTION CLEARING 0873            ATTN KEVIN MURPHY OR PROXY MANAGER 660 S FIGUEROA STREET SUITE 1450                     LOS ANGELES    CA           90017            US
                                                                          660 S FIGUEROA STREET
E TRANSACTION CLEARING 0873            ATTN JANE BUHAIN OR PROXY Manager  SUITE 1450                                           LOS ANGELES    CA           90017            US
EDWARD D JONES CO 0057                 ATTN AJ MAYTAS OR PROXY Manager    12555 MANCHESTER ROAD                                ST. LOUIS      MO           63141            US
                                                                                                                               MARYLAND
EDWARD D JONES CO 0057                 ATTN ELIZABETH ROLWES PROXY MANAGER 201 PROGRESS PARKWAY                                HEIGHTS        MO           63043-3042       US
                                                                           1271 AVENUE OF THE
ETRADE CLEARING LLC 0385               ATTN JOHN ROSENBACH                 AMERICAS               14TH FLOOR                   NEW YORK       NY           10020            US
ETRADE CLEARING LLC 0385 0158          ATTN VICTOR LAU OR PROXY Manager    34 EXCHANGE PLACE      PLAZA II                     JERSEY CITY    NJ           07311-0000       US
                                       ATTN MATT BUETTNER PROXY
FIRST CLEARING LLC 0141                DEPARTMENT                          2801 MARKET STREET     H0006 08N                    ST. LOUIS      MO           63103            US
                                                                           ONE NORTH JEFFERSON
FIRST CLEARING LLC 0141                ATTN FINESSA ROSSON PROXY Manager   STREET 9 F                                          ST. LOUIS      MO           63103            US
FIRST CLEARING LLC 0141                ATTN CHRISTY HALLORAN               1 N JEFFERSON AVE                                   ST.LOUIS       MO           63103            US
                                                                           8180 GREENSBORO DRIVE
FOLIO FN INVESTMENTS INC 0728          ATTN ASHLEY THEOBALD PROXY Manager  8TH FLOOR                                           MCLEAN         VA           22102            US
                                                                           30 HUDSON STREET PROXY
GOLDMAN SACHS CO 0005                  ATTN DEVIN GEIMAN OR PROXY Manager  DEPARTMENT                                          JERSEY CITY    NJ           07302-0000       US
HSBC BANK N A IPB 2122                 ATTN NURI KAZAKCI                   452 5TH AVENUE                                      NEW YORK       NY           10018            US




In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                                  Page 2 of 5
                                              Case 20-41308      Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45        Main Document
                                                                                      Pg 15 of 31

                                                                                       Exhibit D
                                                                                  Nominees Service List
                                                                  Served via Overnight Mail or Next Day Business Service

                       Name                          Address 1                       Address 2                 Address 3            City         State      Postal Code   Country
                                                                             452 5TH AVENUE 2ND
HSBC BANK N A IPB 2122                 ATTN ED FREITAS OR PROXY MGR          FLOOR                                            NEW YORK      NY           10018            US
HSBC CLEAR 8396                        ATTN BARBARA SKELLY PROXY MANAGER     545 WASHINGTON BLVD                              JERSEY CITY   NJ           07310-0000       US
INTERACTIVE BROKERS 0017 0534          ATTN KARIN MCCARTHY PROXY MANAGER     2 Pickwick Plaza 2nd Floor                       GREENWICH     CT           06830-0000       US
                                                                             4 METROTECH CENTER 3RD
JPMC EURO 1970                         ATTN Proxy Dept                       FLOOR                                            BROOKLYN      NY           11245            US

JPMORGAN CHASE BANK N A 0902           ATTN PROXY MGR                      PARADIGM B WING FLOOR 6 MINDSPACE MALAD W MUMBAI                 INDIA        400 064 I00000   IN
                                                                           500 STANTON CHRISTIANA
JPMORGAN CHASE BANK NA 0902            ATTN SACHIN GOYAL                   ROAD OPS 4             FLOOR 02           NEWARK                 DE           19713 2107       US
                                                                           14201 DALLAS PARKWAY
JPMORGAN CHASE BANK NA 0902            ATTN JACOB BACK OR PROXY MGR        12TH FLOOR                                DALLAS                 TX           75254            US
                                                                           14201 DALLAS PARKWAY
JPMORGAN CHASE BANK NA 0902            ATTN ARMANDO MORALES OR PROXY MGR 12TH FLOOR                                  DALLAS                 TX           75254            US
                                                                           14201 DALLAS PARKWAY
JPMORGAN CHASE BANK NA 0902            ATTN MARVIN KINES OR PROXY MGR      12TH FLOOR                                DALLAS                 TX           75254            US
                                                                           500 STANTON CHRISTIANA
JPMS JPMC 0352                         ATTN JOHN FAY OR PROXY MANAGER      ROAD OPS 4             FLOOR 03           NEWARK                 DE           19713-2107       US
                                                                           1 LIBERTY PLAZA 52ND
LEK SECURITIES CORPORATION 0512        ATTN DANIEL HANUKA OR PROXY Manager FLOOR                                     NEW YORK               NY           10006            US
LPL FINANCIAL CORPORATION 0075         ATTN KRISTIN KENNEDY                1055 LPL Way                              FORT MILL              SC           29715            US
LPL FINANCIAL CORPORATION 0075         ATTN JACQUI TEAGUE                  1055 LPL Way                              FORT MILL              SC           29715            US
MERRILL LYNCH PIERCE FNNR 161 8862     ATTN EARL WEEKS OR PROXY Manager    4804 DEER LAKE DR E                       JACKSONVILLE           FL           32246            US
                                                                           1300 THAMES STREET
MORGAN STANLEY 0050                    ATTN MS PROXY DEPT                  WHARF                                     BALTIMORE              MD           21231            US
                                                                           1300 THAMES STREET
MORGAN STANLEY CO LLC 0050             ATTN KENNETH EWING OR PROXY Manager WHARF 7TH FLOOR                           BALTIMORE              MD           21231            US

MORGAN STANLEY CO LLC 0050             ATTN MICHELLE FORD OR PROXY MANAGER 901 SOUTH BOND ST 6TH FL                           BALTIMORE     MD           21231            US
MORGAN STANLEY SMITH BARNEY 0015       ATTN JOHN BARRY                     1300 Thames St           6th Floor                 BALTIMORE     NY           21231            US
MORGAN STANLEY SMITH BARNEY 0015       ATTN PROXY MANAGER                  1 NEW YORK PLAZA         41st Floor                NEW YORK      NY           10004            US
                                                                           499 WASHINGTON BLVD
NATIONAL FINANCIAL SERVICES 0226       ATTN PETER CLOSS                    5TH FL                                             JERSEY CITY   NJ           07310-0000       US
                                                                           499 WASHINGTON BLVD
NATIONAL FINANCIAL SERVICES 0226       ATTN JOANNE PADARATHSINGH           5TH FL                                             JERSEY CITY   NJ           07310-0000       US
                                                                           1010 RUE DE LA
NBCN INC CDS 5008                      ATTN GESTION DE l’INFMATION TR      GAUCHETIERE              OUEST 17e étage           MONTREAL      QC           H3B 5J2          CA

OPPENHEIMER CO INC 0571 0303           ATTN OSCAR MAZARIO OR PROXY Manager 85 BROAD STREET 4TH FL                             NEW YORK      NY           10004            US
OPPENHEIMER CO INC 0571 0303           ATTN OSCAR NAZARIO OR PROXY Manager 85 BROAD STREET 4TH FL                             NEW YORK      NY           10004            US

PERSHING LLC 0443                      ATTN JOSEPH LAVARA OR PROXY MANAGER ONE PERSHING PLAZA                                 JERSEY CITY   NJ           07399-0000       US
                                                                           141 W Jackson Blvd Suite
PHILLIP CAPITAL INC 8460               ATTN PROXY MANAGER                  1531A                                              CHICAGO       IL           60604            US
                                                                           505 BURRARD STREET SUITE
QTRADE SECURITIES INC 5084             ATTN MARY KORAC OR PROXY Manager    1920                                               VANCOUVER     BC           V7X 1M6          CA




In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                                  Page 3 of 5
                                              Case 20-41308      Doc 325     Filed 04/14/20 Entered 04/14/20 19:47:45         Main Document
                                                                                        Pg 16 of 31

                                                                                        Exhibit D
                                                                                  Nominees Service List
                                                                  Served via Overnight Mail or Next Day Business Service

                       Name                          Address 1                       Address 2                 Address 3               City          State     Postal Code   Country
                                                                           5650 YONGE STREET SUITE
QUESTRADE INC 5084                     ATTN MAURIZIO ARANI PROXY Manager   1700                                                  TORONTO        ON           M2M 4G3         CA
                                                                           880 CARILION PARKWAY
RAYMOND JAMES ASSOCIATES INC 0725      ATTN ROBERTA GREEN OR PROXY Manager TOWER 2                      4TH FLOOR                ST. PETERSBURG FL           33716           US
                                                                           510 MARQUETTE AVE
RBC CAPITAL MARKETS CORP 0235          ATTN STEVE SCHAFER OR PROXY Manager SOUTH                                                 MINNEAPOLIS    MN           55402           US

RBC CAPITAL MARKETS CORP 0235          ATTN STEVE SCHAFER OR PROXY MANAGER 60 S 6TH ST P09                                       MINNEAPOLIS    MN           55402-4400      US
                                                                           180 WELLINGTON ST W 9TH
RBC DOMINION CDS 5002                  ATTN PROXY MANAGER                  FLOOR                                                 TORONTO        ON           M5J 0C2         CA
                                                                                                       ROYAL BANK PLAZA
RBC DOMINION CDS 5002                  ATTN KAREN OLIVERES PROXY MANAGER      200 BAY STREET 6TH FLOOR NORTH TOWER               TORONTO        ON           M5J 2W7         CA
                                                                              155 WELLINGTON ST W 3RD
RBC INVESTOR SERVICES 0901             ATTN EMMA SATTAR OR PROXY Manager      FLOOR                                              TORONTO        ON           M5V 3L3         CA

SCOTIA CAPITAL INC CDS 5011            ATTN CAROL ANDERSON PROXY MANAGER      40 KING STREET WEST                                TORONTO        ON           M5H 1H1         CA
SCOTIA CAPITAL INC CDS 5011            ATTN NMITA RAMIREZ PROXY MANAGER       40 KING STREET WEST                                TORONTO        ON           M5H 1H1         CA
                                                                              1201 ELM STREET SUITE
SOUTHWEST SECURITIES INC 0279          ATTN CHRISTINA FINZEN PROXY Manager    3700                                               DALLAS         TX           75270           US
                                                                              1201 ELM STREET SUITE
SOUTHWEST SECURITIES INC 0279          ATTN RHONDA JACKSON PROXY MANAGER      3500                                               DALLAS         TX           75270           US
SSB BLACKROCK TRUST 2767               ATTN TRINA ESTREMERA OR PROXY MGR      1776 HERITAGE DRIVE                                NORTH QUINCY   MA           02171-0000      US
                                                                              1776 HERITAGE DRIVE
SSB IBT BGI 2767                       ATTN TOM BRODERICK OR PROXY MGR        NORTH                                              QUINCY         MA           02171-0000      US
                                                                                                        1776 HERITAGE DRIVE
STATE ST BNK TR STAT ST TOT 2950       ATTN MIKE FEELEY ROB RAY PRXY MGR      CORP ACTIONS JAB5E        NORTH                    QUINCY         MA           02171-0000      US
                                                                              GLOBAL CORP ACTION DEPT
STATE ST BNK TR STAT ST TOT 2950       ATTN JOSEPH J CALLAHAN                 JAB5W                    P O BOX 1631              BOSTON         MA           02105 1631      US
STATE STREET 0997                      ATTN CHRISTINE SULLIVAN PROXY MNGR     1776 HERITAGE DR                                   NORTH QUINCY   MA           02171-0000      US
                                                                              1776 HERITAGE DRIVE
STATE STREET 0997                      ATTN MIKE FEELEY ROB RAY PROXY MNGR    NORTH                   JAB5E                      QUINCY         MA           02171-0000      US
STATE STREET 0997                      ATTN JERRY PARRILLA                    1776 HERITAGE DR                                   NORTH QUINCY   MA           02171-0000      US
                                       ATTN KAREN T JOHNDROW PROXY
STATE STREET 2399                      MANAGER                                1776 HERITAGE DRIVE                                NORTH QUINCY   MA           02171-0000      US

STIFEL NICOLAUS CO 0793                ATTN CHRIS WIEGAND OR PROXY MANAGER 501 N BROADWAY               ONE FINANCIAL PLAZA      ST LOUIS       MO           63102           US
STOCKCROSS FINANCIAL 0445              ATTN DIANE TOBEY OR PROXY MANAGER 77 SUMMER STREET                                        BOSTON         MA           02110-0000      US
                                                                           77 SUMMER STREET 2ND
STOCKCROSS FINANCIAL 0445              ATTN ELEAN PIMENTEL PROXY Manager   FLOOR                                                 BOSTON         MA           02210-0000      US
TD AMERITRADE CLEARING INC 0188        ATTN ANH MECHALS                    200 S 108TH AVE                                       OMAHA          NE           68154           US
TD AMERITRADE CLEARING INC 0188        ATTN SUZANNE BRODD                  200 S 108TH AVE                                       OMAHA          NE           68154P-2631     US

TD AMERITRADE CLEARING INC 0188        ATTN MANDI FOSTER OR PROXY MANAGER 1005 N AMERITRADE PLACE                                BELLEVUE       NE           68005           US
TD AMERITRADE CLEARING INC 0188        ATTN GARY SWAIN OR PROXY Manager   1005 AMERITRADE PLACE                                  BELLEVUE       NE           68005           US

TD WATERHOUSE CANADA INC CDS 5036      ATTN YOUSEF AHMED OR PROXY MANAGER 77 BLOOR STREET WEST          3RD FLOOR                TORONTO        ON           M5S 1M2         CA




In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                                   Page 4 of 5
                                              Case 20-41308      Doc 325     Filed 04/14/20 Entered 04/14/20 19:47:45         Main Document
                                                                                        Pg 17 of 31

                                                                                       Exhibit D
                                                                                  Nominees Service List
                                                                  Served via Overnight Mail or Next Day Business Service

                       Name                          Address 1                       Address 2                 Address 3               City         State     Postal Code   Country
                                                                           77 BLOOR STREET WEST 3RD
TD WATERHOUSE CANADA INC CDS 5036      ATTN PROXY MANAGER                  FLOOR                                                 TORONTO       ON           M5S 1M2         CA
                                                                           500 GRANT STREET ROOM
THE BANK NY MELLON 0901 2510 2209      ATTN PROXY MANAGER                  151 2700                                              PITTSBURGH    PA           15258           US
THE BANK NY MELLON 0901 2510 2209      ATTN JENNIFER MAY OR PROXY MANAGER 525 WILLIAM PENN PLACE SUITE 153 0400                  PITTSBURGH    PA           15259           US
THE NORTHERN TRUST COMPANY 2669        ATTN ANDREW LUSSEN CAP STRUCT C1N   801 S CANAL STREET                                    CHICAGO       IL           60607           US
THE NORTHERN TRUST COMPANY 2669        ATTN JOSEPH RAMPP                   2099 GAITHER ROAD                                     ROCKVILLE     MD           20850           US
                                                                           801 S CANAL STREET REORG
THE NORTHERN TRUST COMPANY 2669        ATTN ROBERT VALENTIN OR PROXY MGR   DEPT                      FLOOR C1N                   CHICAGO       IL           60607           US
TRADESTATION 0271                      ATTN PROXY MGR                      8050 SW 10th Street                                   PLANTATION    FL           33324           US
                                                                           1555 N RIVERCENTER DRIVE
U S BANK N A 2803                      ATTN STEPHANIE KAPTA                SUITE 302                                             MILWAUKEE     WI           53212           US
                                                                           1555 N RIVER CENTER DRIVE
U S BANK N A 2803                      ATTN PAUL KUXHAUS OR PROXY MGR      SUITE 302                                             MILWAUKEE     WI           53212           US
UBS FINANCIAL SERVICES LLC 0221        ATTN JANE FLOOD OR PROXY Manager    1000 HARBOR BLVD                                      WEEHAWKEN     NJ           07086-0000      US
                                                                           60 LIVINGSTON AVE EP MN
US BANCORP INVESTMENTS INC 0280        ATTN KATHY DABRUZZI PROXY Manager   WN2H                                                  ST. PAUL      MN           55107-1419      US
US BANCORP INVESTMENTS INC 0280        ATTN KEVIN BROWN OR PROXY MANAGER 60 LIVINGSTON AVE                                       ST. PAUL      MN           55107-1419      US
                                                                           60 LIVINGSTON AVENUE EP
US BANCORP INVESTMENTS INC 0280        ATTN TARA TUCHSCHERER PROXY Manager MN WN2H                                               ST. PAUL      MN           55107-1419      US

VANGUARD 0062                          ATTN BEN BEGUIN OR PROXY MANAGER       14321 N NORTHSIGHT BLVD                            SCOTTSDALE    AZ           85260           US
VISION FINANCIAL MARKETS LLC 0595      ATTN ANA MARTINEZ MARVIN MONZON        120 LONG RIDGE ROAD       3 NORTH                  STAMFORD      CT           06902-0000      US
WEDBUSH MORGAN SECURITIES INC 0103     ATTN ALAN FERREIRA OR PROXY Manager    1000 WILSHIRE BLVD                                 LOS ANGELES   CA           90017           US
WELLS FARGO BANK N A 2027              ATTN LORA DAHLE                        550 SOUTH 4TH STREET      MAC N9310 141            MINNEAPOLIS   MN           55415           US
                                                                              733 MARQUETTE AVENUE
WELLS FARGO BANK N A 2027              ATTN LAURA DAHLE OR PROXY MGR          MAC                       N9306 057 5TH FLOOR      MINNEAPOLIS   MN           55479           US
                                                                              734 MARQUETTE AVENUE
WELLS FARGO BANK N A 2027              ATTN NICHOLAS DOOLEY OR PROXY MGR      MAC                       N9306 057 5TH FLOOR      MINNEAPOLIS   MN           55479           US
                                                                              CORP ACTIONS MAC D109     WEST W T HARRRIS BLVD
WELLS FARGO SECURITIES LLC 0250        ATTN SCOTT NELLIS OR PROXY MGR         010 1525                  1B1                      CHARLOTTE     NC           28262           US
                                                                              CORP ACTIONS NC0675       WEST W T HARRIS BLVD
WELLS FARGO SECURITIES LLC 0250        ATTN STEVE TURNER OR PROXY MGR         1525                      1B1                      CHARLOTTE     NC           28262           US
                                                                                                        1525 WEST W T HARRIS
WELLS FARGO SECURITIES LLC 0250        ATTN ROBERT MATERA OR PROXY MGR        CORP ACTIONS NC0675       BLVD 1B1                 CHARLOTTE     NC           28262           US




In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                                  Page 5 of 5
Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45   Main Document
                                     Pg 18 of 31


                                    Exhibit E
Case 20-41308      Doc 325       Filed 04/14/20 Entered 04/14/20 19:47:45         Main Document
 SRF 41302
                                            Pg 19 of 31


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                          )   Chapter 11
                                                 )
 FORESIGHT ENERGY LP, et al.,                    )   Case No. 20-41308-659
                                                 )
                      Debtors.                   )   (Jointly Administered)
                                                 )

                    NOTICE OF HEARING TO CONSIDER APPROVAL
             OF DISCLOSURE STATEMENT FOR PLAN OF REORGANIZATION

 PLEASE TAKE NOTICE THAT:

                 1.     On April 9, 2020, Foresight Energy LP and its debtor affiliates, as debtors
 and debtors in possession (collectively, the “Debtors”), filed the Disclosure Statement for Joint
 Chapter 11 Plan of Reorganization of Foresight Energy LP and Its Affiliated Debtors (as
 amended, modified, or supplemented from time to time, the “Disclosure Statement”) with the
 United States Bankruptcy Court for the Eastern District of Missouri (the “Bankruptcy Court”).
 The Debtors are submitting their Disclosure Statement pursuant to section 1125 of chapter 11 of
 title 11 of the United States Code (the “Bankruptcy Code”) for use in the solicitation of votes to
 accept their chapter 11 plan (as amended, modified, or supplemented from time to time, the
 “Plan”), a copy of which is attached to the Disclosure Statement as Exhibit A.

                2.     A hearing to consider approval of the Disclosure Statement, and any
 objections thereto, will be held on May 14, 2020, at 10:00 a.m. (prevailing Central Time)
 before the Honorable Kathy A. Surratt-States, United States Bankruptcy Judge, at the Thomas F.
 Eagleton U.S. Courthouse, 111 S. 10th Street, 7th Floor – North Courtroom, St. Louis, Missouri
 63102, or as soon thereafter as counsel may be heard (the “Disclosure Statement Hearing”).

                3.      Any objections to the Disclosure Statement must (a) be in writing; (b)
 state the name and address of the objecting party and the amount and nature of the claim or
 interest of such party; (c) state the legal and factual basis for and nature of any objection; (d)
 conform to the Federal Rules of Bankruptcy Procedure and the Local Rules of Bankruptcy
 Procedure for the United States Bankruptcy Court for the Eastern District of Missouri (the
 “Local Bankruptcy Rules”); and (e) be filed with the Bankruptcy Court, together with proof of
 service, and served on the Debtors and any entities described in Local Bankruptcy Rule 3017(C)
 so as to be received by no later than May 7, 2020 (prevailing Central Time) (the “Objection
 Deadline”).

               4.     Copies of the Plan and the Disclosure Statement may be obtained free of
 charge by visiting the website maintained by the Debtors’ voting agent, Prime Clerk LLC
 (the “Voting Agent”), at https://cases.primeclerk.com/foresightenergy. Copies of the Plan and
 Disclosure Statement may also be obtained by calling the Voting Agent at 646-998-7132
Case 20-41308      Doc 325     Filed 04/14/20 Entered 04/14/20 19:47:45           Main Document
 SRF 41302
                                          Pg 20 of 31


 (international); 877-720-6580 (domestic, toll free), or sending an electronic mail message to the
 Voting Agent at ForesightEnergyInfo@PrimeClerk.com.

 THE DISCLOSURE STATEMENT IS SUBJECT TO CHANGE. IT HAS NOT BEEN
 APPROVED BY THE BANKRUPTCY COURT UNDER SECTION 1125 OF THE
 BANKRUPTCY CODE. THE DEBTORS ARE NOT SOLICITING VOTES TO ACCEPT
 OR REJECT THE PLAN AT THIS TIME.
Case 20-41308    Doc 325      Filed 04/14/20 Entered 04/14/20 19:47:45       Main Document
 SRF 41302
                                         Pg 21 of 31


 Dated: April 9, 2020            Respectfully submitted,
        St. Louis, Missouri
                                 ARMSTRONG TEASDALE LLP

                                 /s/ Richard W Engel, Jr.
                                 Richard W. Engel, Jr. (MO 34641)
                                 John G. Willard (MO 67049)
                                 Kathryn R. Redmond (MO 72087)
                                 7700 Forsyth Boulevard, Suite 1800
                                 St. Louis, Missouri 63105
                                 Tel: (314) 621-5070
                                 Fax: (314) 621-5065
                                 Email: rengel@atllp.com
                                         jwillard@atllp.com
                                         kredmond@atllp.com

                                        - and -

                                 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                 Paul M. Basta (admitted pro hac vice)
                                 Alice Belisle Eaton (admitted pro hac vice)
                                 Alexander Woolverton (admitted pro hac vice)
                                 1285 Avenue of the Americas
                                 New York, New York 10019
                                 Tel: (212) 373-3000
                                 Fax: (212) 757-3990
                                 Email: pbasta@paulweiss.com
                                        aeaton@paulweiss.com
                                        awoolverton@paulweiss.com

                                 Counsel to the Debtors and Debtors in Possession
Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45   Main Document
                                     Pg 22 of 31


                                    Exhibit F
                            Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45    Main Document
                                                                  Exhibit
                                                                 Pg       F
                                                                    23 of 31
                                                            Depository Service List
                                                              Served via Email

                             Name                                                             Email
 Broadridge                                       SpecialProcessing@broadridge.com; BankruptcyJobs@broadridge.com
                                                  nathalie.chataigner@clearstream.com; cherifa.maameri@clearstream.com;
 Clearstream                                      david.mccauley@clearstream.com; hulya.din@clearstream.com
                                                  MandatoryReorgAnnouncements@dtcc.com; voluntaryreorgannouncements@dtcc.com;
 DTC                                              LegalAndTaxNotices@dtcc.com; rgiordano@dtcc.com;
 Euro Clear                                       JPMorganInformation.Services@jpmorgan.com'; eb.ca@euroclear.com
                                                  corporateactions@mediantonline.com; mhamdan@mediantonline.com;
 Mediant                                          mgiffin@mediantonline.com
 SIS                                              ca.notices@six-securities-services.com




In re: Foresight Energy LP, et al.
Case No. 20-41308-659                                            Page 1 of 1
Case 20-41308   Doc 325   Filed 04/14/20 Entered 04/14/20 19:47:45   Main Document
                                     Pg 24 of 31


                                    Exhibit G
                                          Case 20-41308    Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45     Main Document
                                                                                 Pg 25 of 31

                                                                                   Exhibit G
                                                                      Registered Equity Holder Service List
                                                                           Served via First Class Mail


                                   Name                   Address 1                       Address 2           Address 3            City   State   Postal Code   Country
ADAM ASHBY                                 REDACTED
ADAM BURTON                                REDACTED
ADAM FUCHS                                 REDACTED
ADAM LASSWELL                              REDACTED
ALEX MANGRUM                               REDACTED
ALFONSO ACOSTA                             REDACTED
ALLEN COBB                                 REDACTED
AMBER BARRERO                              REDACTED
ANDREW MASON                               REDACTED
ANDREW MCCAMISH                            REDACTED
ANTHONY GILSON                             REDACTED
ANTHONY WILSON                             REDACTED
ANTONIO CORSO                              REDACTED
ASTRO CAPITAL LIMITED                      REDACTED
AZAM SHER & CYNTHIA YELVINGTON             REDACTED
BANK HAPOALIM B M                          REDACTED
BARRETT FOX                                REDACTED
BARRY BUTLER                               REDACTED
BENJAMIN COX                               REDACTED
BILLY JARVIS                               REDACTED
BILLY KERLEY                               REDACTED
BILLY MALONE                               REDACTED
BOBBY HARRISON                             REDACTED
BRAD MARKS                                 REDACTED
BRADLEY PATTON                             REDACTED
BRADLEY TURNER                             REDACTED
BRANDON CLEMENTS                           REDACTED
BRANDON MURPHY                             REDACTED
BRENT VANFOSSAN                            REDACTED
BRIAN CAGLE                                REDACTED
BRIAN D SULLIVAN                           REDACTED
BRIAN DUTY                                 REDACTED
BRIAN GALL                                 REDACTED
BRIAN MONK                                 REDACTED
BRICE SCHAFER                              REDACTED
BRUCE BOYD                                 REDACTED
BRYCE GLASCO                               REDACTED
CARL BALTZELL                              REDACTED
CAROL WALLACE                              REDACTED
CARVERS CREEK LLC                          REDACTED
CASEY KANE                                 REDACTED
CASEY MOWERY                               REDACTED
CATHY SKELTON                              REDACTED
CHARLES BEHN                               REDACTED
CHARLES BLUMENSTOCK                        REDACTED
CHARLES CLINE                              REDACTED
CHASE SMITH                                REDACTED
CHRIS CLINE                                REDACTED
CHRISTIAN RODRIGUE                         REDACTED
CHRISTOPHER KAHL                           REDACTED
CHRISTOPHER NORRIS                         REDACTED



In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                              Page 1 of 7
                                          Case 20-41308    Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45     Main Document
                                                                                 Pg 26 of 31

                                                                                   Exhibit G
                                                                      Registered Equity Holder Service List
                                                                           Served via First Class Mail


                                   Name                   Address 1                       Address 2           Address 3            City   State   Postal Code   Country
CHRISTOPHER SKELTON                        REDACTED
CHRISTOPHER SMITH                          REDACTED
CHRISTOPHER WILSON                         REDACTED
CLINE TRUST COMPANY                        REDACTED
CODY EPLEY                                 REDACTED
CODY MAUSEY                                REDACTED
CODY MURPHY                                REDACTED
CODY TAYLOR                                REDACTED
COLE WIDGER                                REDACTED
COLLEEN WENDT                              REDACTED
CORUM TURNER                               REDACTED
CURTIS WEST                                REDACTED
DANIEL ANDERSON                            REDACTED
DANIEL HAMMANN                             REDACTED
DANIEL SUMMERS                             REDACTED
DANIEL WEBB                                REDACTED
DANIEL WILSON                              REDACTED
DANNY LAMPLEY                              REDACTED
DAVID BENNETT                              REDACTED
DAVID BRANDALISE                           REDACTED
DAVID C ADAMS                              REDACTED
DAVID CALES                                REDACTED
DAVID LAWRENCE                             REDACTED
DAVID STRICKLIN                            REDACTED
DAVID TEAL                                 REDACTED
DAVID TERRY                                REDACTED
DELMAR TRAVELSTEAD                         REDACTED
DEMITRIOUS MACROPOULIS                     REDACTED
DEREK CHAPPELL                             REDACTED
DERRICK HINES                              REDACTED
DONALD COTTER                              REDACTED
DUSTIN KIELHORN                            REDACTED
DUSTIN MELVIN                              REDACTED
DUSTIN STEELE                              REDACTED
DWIGHT JACKSON                             REDACTED
EDDIE POPPLEWELL                           REDACTED
ERIC GUNDERSON                             REDACTED
ERIC NORMAN                                REDACTED
ERIC RAMSEY                                REDACTED
ERIK PRITCHETT                             REDACTED
ETHAN KERLEY                               REDACTED
FPA HAWKEYE FUND                           REDACTED
FPA HAWKEYE-7 FUND                         REDACTED
FRANK QUEEN                                REDACTED
GABRIEL STEPHENSON                         REDACTED
GARRY CLENDENIN                            REDACTED
GARY ARROWOOD                              REDACTED
GARY KRAGER                                REDACTED
GARY MILES                                 REDACTED
GARY VETETO                                REDACTED
GERALD WATERS                              REDACTED



In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                              Page 2 of 7
                                          Case 20-41308    Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45     Main Document
                                                                                 Pg 27 of 31

                                                                                   Exhibit G
                                                                      Registered Equity Holder Service List
                                                                           Served via First Class Mail


                                   Name                   Address 1                       Address 2           Address 3            City   State   Postal Code   Country
GIROLAMO INTRAVAIA                         REDACTED
GREG JENNISON                              REDACTED
GREGORY BEICHLER                           REDACTED
GREGORY PATTON                             REDACTED
GREGORY WOODS                              REDACTED
GWENDOLYN FINNEGAN                         REDACTED
HANNAH MARKS                               REDACTED
HEATH BEICHNER                             REDACTED
HEATH NICHOLSON                            REDACTED
JACOB ALEXANDER                            REDACTED
JACOB TAYLOR                               REDACTED
JAMES BARNES                               REDACTED
JAMES KERN                                 REDACTED
JAMES KEY                                  REDACTED
JAMES MARLER                               REDACTED
JAMES PLUMLEY                              REDACTED
JAMES ROWLEY                               REDACTED
JAMES WILLIAMS                             REDACTED
JAMEY CLARIDA                              REDACTED
JAMIE KRIEG                                REDACTED
JASON TRAYLOR                              REDACTED
JEFFERY FLEMING                            REDACTED
JEFFERY TAYLOR                             REDACTED
JEFFREY CLINE                              REDACTED
JERALD S SHAPIRO                           REDACTED
JEREMIAH PRIBBLE                           REDACTED
JEREMY DAVIS                               REDACTED
JEREMY PANKEY                              REDACTED
JERRY ADAMS                                REDACTED
JERRY FLETCHER                             REDACTED
JERRY HARKINS                              REDACTED
JESSE DAVIS                                REDACTED
JESSE STONE                                REDACTED
JIMMY REYNOLDS                             REDACTED
JOEL STOREY                                REDACTED
JOHN DUTY                                  REDACTED
JOHN ETTER                                 REDACTED
JOHN NEAL                                  REDACTED
JOHN STURGEON                              REDACTED
JOHNATHAN TRAVELSTEAD                      REDACTED
JOHNNIE DODD                               REDACTED
JOHNNIE DOTSON                             REDACTED
JONATHAN EVANS                             REDACTED
JONATHAN PHILLIPS                          REDACTED
JONATHAN ZIMMERLE                          REDACTED
JONATHON NAIL                              REDACTED
JOSEPH LOWRY                               REDACTED
JOSEPH MUCK                                REDACTED
JOSEPH POTWORA                             REDACTED
JOSHUA ANTHONY GANT                        REDACTED
JOSHUA BELL                                REDACTED



In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                              Page 3 of 7
                                          Case 20-41308    Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45     Main Document
                                                                                 Pg 28 of 31

                                                                                   Exhibit G
                                                                      Registered Equity Holder Service List
                                                                           Served via First Class Mail


                                   Name                   Address 1                       Address 2           Address 3            City   State   Postal Code   Country
JOSHUA CULLERS                             REDACTED
JOSHUA FISHER                              REDACTED
JOSHUA GOODMAN                             REDACTED
JOSHUA HAZEL                               REDACTED
JOSHUA LAWRENCE                            REDACTED
JOSHUA MCELROY                             REDACTED
JOSHUA MOTSINGER                           REDACTED
JOSHUA PAGE                                REDACTED
JOSHUA PRIBBLE                             REDACTED
JOSHUA SKELTON                             REDACTED
JOSHUA WESTFALL                            REDACTED
JOYCE YAHL                                 REDACTED
JUSTIN ADAMS                               REDACTED
JUSTIN MCELROY                             REDACTED
JUSTIN WALKER                              REDACTED
JUSTUS CARTER                              REDACTED
KALEB JOHNSON                              REDACTED
KATERINA ZYCHOVA                           REDACTED
KATHERINE THERIEN                          REDACTED
KEITH KUBOW                                REDACTED
KENNETH DEES                               REDACTED
KENNY ATCHISON                             REDACTED
KEVIN CHRISTIAN                            REDACTED
KEVIN ERKMANN                              REDACTED
KEVIN FULLER                               REDACTED
KEVIN ROVEY                                REDACTED
KEVIN WILL                                 REDACTED
KYLE LYNCH                                 REDACTED
KYLE PARKS                                 REDACTED
KYLE WILLI                                 REDACTED
LAREN MCFARLAND                            REDACTED
LARRY REEG                                 REDACTED
LEE SCHROEDER                              REDACTED
LEVI CRAIG                                 REDACTED
LUTHER BELCHER                             REDACTED
MARCUS BURTON                              REDACTED
MARCUS WILSON                              REDACTED
MARK BARWICK                               REDACTED
MARK KRAGER                                REDACTED
MARK LENEVICH                              REDACTED
MARK MCCURDY                               REDACTED
MARK SCHUERGER                             REDACTED
MATTHEW CLEVENGER                          REDACTED
MATTHEW LEE                                REDACTED
MATTHEW MITCHELL                           REDACTED
MATTHEW STUBBLEFIELD                       REDACTED
MELISSA WATERS                             REDACTED
MICAH THOMAS                               REDACTED
MICHAEL BEASLEY                            REDACTED
MICHAEL D MANGRUM                          REDACTED
MICHAEL DUNN                               REDACTED



In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                              Page 4 of 7
                                          Case 20-41308    Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45     Main Document
                                                                                 Pg 29 of 31

                                                                                   Exhibit G
                                                                      Registered Equity Holder Service List
                                                                           Served via First Class Mail


                                   Name                   Address 1                       Address 2           Address 3            City   State   Postal Code   Country
MICHAEL DYLAN MANGRUM                      REDACTED
MICHAEL MURPHY                             REDACTED
MICHAEL TAYLOR                             REDACTED
MICHAEL VICKERY                            REDACTED
MIKE LILLY                                 REDACTED
MITCHELL SCHOEN                            REDACTED
NATHAN DOWDY                               REDACTED
NATHAN LEE                                 REDACTED
NATHAN MCCORMICK                           REDACTED
NATHAN MOULTON                             REDACTED
NATHANIEL LLC                              REDACTED
NEKKO WINK                                 REDACTED
NICHOLAS CULBRETH                          REDACTED
NICHOLAS HAMMANN                           REDACTED
NICHOLAS JOHNSON                           REDACTED
NICHOLAS KELLEY                            REDACTED
NICOLE BOREN                               REDACTED
NOEL RESTIVO                               REDACTED
NORA KAVNER                                REDACTED
NORA KAVNER                                REDACTED
NORMAN DECK                                REDACTED
OLEN YOUNG                                 REDACTED
OLIVER CLINE                               REDACTED
O'MELVENY & MYERS FBO ROBERT BLASHEK       REDACTED
ORFIRER TRUST 5/30/85                      REDACTED
PAMELA BARRERO                             REDACTED
PARKER PHIPPS                              REDACTED
PAUL CARNAGHI                              REDACTED
PAUL PERRINE                               REDACTED
PAUL RASH                                  REDACTED
PAUL SIDWELL                               REDACTED
PAULA HALE                                 REDACTED
PHILIP HOOVER                              REDACTED
PHILLIP BROWN                              REDACTED
PROMETHIUS LLC                             REDACTED
RANDALL STEPHENS                           REDACTED
RANDY KIRKPATRICK                          REDACTED
RANDY NOWLAND                              REDACTED
RANDY ROBERTSON                            REDACTED
RAYMOND HOWARD                             REDACTED
RICKY LABOTTE                              REDACTED
ROBBIE BASHAM                              REDACTED
ROBERT GARDNER                             REDACTED
ROBERT MARTIN                              REDACTED
ROBERT MOORE                               REDACTED
ROBERT MUSGRAVE                            REDACTED
ROBERT PIKE                                REDACTED
ROBERT SHAW                                REDACTED
ROBIN SANDERS                              REDACTED
ROGER CRAVENS                              REDACTED
ROGER SMITH                                REDACTED



In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                              Page 5 of 7
                                          Case 20-41308    Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45     Main Document
                                                                                 Pg 30 of 31

                                                                                   Exhibit G
                                                                      Registered Equity Holder Service List
                                                                           Served via First Class Mail


                                   Name                   Address 1                       Address 2           Address 3            City   State   Postal Code   Country
RONALD BRYANT                              REDACTED
RONALD MADINGER                            REDACTED
RONALD MCELROY                             REDACTED
RONDAL DAVIS                               REDACTED
RORY PAYNE                                 REDACTED
ROY STEPP                                  REDACTED
RUSTIN SHELLEY                             REDACTED
RYAN FARMER                                REDACTED
RYAN MARKHAM                               REDACTED
RYAN WILLIAMS                              REDACTED
SAMUEL BROWNING                            REDACTED
SASHA JOSIPOVIC                            REDACTED
SCOTT JERALDS                              REDACTED
SCOTT LEFLER                               REDACTED
SEAN ROBINSON                              REDACTED
SETH GINGER                                REDACTED
SHANE QUERTERMOUS                          REDACTED
SHANE RORER                                REDACTED
SHANNON SANDERS                            REDACTED
SHAWN STACY                                REDACTED
SHERRY RADAE                               REDACTED
SPENCER CALLAHAN                           REDACTED
STACI LOWRY                                REDACTED
STEPHEN BRANNAN                            REDACTED
STEPHEN MITCHELL                           REDACTED
STEVE ROYE                                 REDACTED
STEVE ULRICH                               REDACTED
STEVE ZEDALIS                              REDACTED
STEVEN CARTER                              REDACTED
STEVEN KAHL                                REDACTED
STEVEN KELLEY                              REDACTED
THEODORE BIEGELEISEN                       REDACTED
THOMAS GRISHAM                             REDACTED
THOMAS M DURBIN                            REDACTED
THOMAS OLBERDING                           REDACTED
THOMAS RICHARD                             REDACTED
THOMAS WEBSTER                             REDACTED
TIM RUSSELL                                REDACTED
TIMOTHY GILLIAM                            REDACTED
TIMOTHY HILL                               REDACTED
TIMOTHY PARSONS                            REDACTED
TODD LEVERTON                              REDACTED
TONY BARTON                                REDACTED
TONY HARRIS                                REDACTED
TRAVIS BROWN                               REDACTED
TRAVIS CURRY                               REDACTED
TRAVIS SPRAGUE                             REDACTED
TRAVIS WYATT                               REDACTED
TROY STRICKLIN                             REDACTED
TROY ZUKAS                                 REDACTED
TYLER CARMICKLE                            REDACTED



In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                              Page 6 of 7
                                          Case 20-41308    Doc 325    Filed 04/14/20 Entered 04/14/20 19:47:45     Main Document
                                                                                 Pg 31 of 31

                                                                                   Exhibit G
                                                                      Registered Equity Holder Service List
                                                                           Served via First Class Mail


                                   Name                   Address 1                       Address 2           Address 3            City   State   Postal Code   Country
TYLER RATH                                 REDACTED
TYLER SLONE                                REDACTED
WENDELL WEATHERFORD                        REDACTED
WESLEY DUNN                                REDACTED
WESLEY KANE                                REDACTED
WESTON GRIMES                              REDACTED
WILLIAM PEARCE                             REDACTED
WILLIAM RENNER                             REDACTED
WILLIAM SHOVER                             REDACTED
WILLIAM STEPHENSON                         REDACTED
WILMA SIMMONS                              REDACTED
YELIZAVETA ILYASHOV                        REDACTED
ZACHARIAH LOWE                             REDACTED
ZACHARY DENNEY                             REDACTED
ZACHARY HART                               REDACTED




In re: Foresight Energy LLC, et al .
Case No. 20-41308-659                                                              Page 7 of 7
